DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-18), drawn to a method for removing eye makeup, in the reply filed on 01/06/2021 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4-5 and 18, the term "at least about" in the claims at hand is a relative term which renders the claims indefinite. The term "at least about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and 

Regarding Claim 8, the instant claim recites the limitation wherein the makeup removal cloth comprises “an interlock weave” but the parent Claim 1 recites a makeup removal fabric having “an interlock knit”. As evidenced by the Celanese Textile Glossary definitions for “knit” and “weave” provided with this Office Action, knit and woven structures are ordinarily understood in the textile art as referring to two mutually exclusive fabric structures. Therefore, one interpretation of the instant Claim is that the makeup removal cloth contains both a knitted portion and a woven portion at some other location of the cloth. However, in the instant specification the makeup removal cloth is referred to as being “knit of 32s yarn… in an interlock knit weave” structure (see [0021]) which suggests that the “interlock weave” is inherent to the interlock knit structure. Furthermore, there is no recitation of a structure wherein some portion of the makeup removal cloth is knitted and some other portion is woven in the instant specification. Therefore, it is unclear what structure is intended to be encompassed by the instant claim. For examination purposes herein, it will be assumed that the instant claim encompasses a makeup removal cloth wherein the interlock weave structure is inherent to the interlock knit structure. 

Regarding Claim 10, the term "generally" in the instant claim is a relative term which renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim recites the limitation wherein the makeup removal cloth comprises “an interlock weave” and the parent Claim 1 recites a makeup removal fabric having “an interlock knit”. As discussed above with regards to the patentability of Claim 8 under 35 U.S.C. 112(b), the instant claim is interpreted herein as encompassing makeup removal cloth wherein the interlock weave structure is inherent to the interlock knit structure. Therefore, the limitation of the instant claim wherein the makeup removal cloth comprises “an interlock weave” does not appear to further limit the scope of Claim 1 from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Birchbox ("You're Removing Your Eye Makeup All Wrong" at Birchbox.com) in view of Tiny Yellow Bungalow (Reusable Organic Cotton Facial Rounds – Offer for Sale at TinyYellowBungalow.com) and further in view of OrganicCottonPlus (“Interlock” at OrganicCottonPlus.com) and Winn (“Benefits of Silk & Satin Linens for Eyelash Extensions).
Regarding Claim 1, Birchbox teaches a method for removing eye makeup comprising providing a makeup removal cotton pad, moistening the cotton pad with cleansing water, and gently swiping from the inner corner of the eye outward (see Pg. 1 – Remover Type: Cleansing Water). The method recited above necessarily comprises the step wherein the makeup removal cloth is positioned at an inner portion of an eye region of the user since the cotton pad must be positioned at the inner corner of the eye before it may be swiped from said inner corner outward. 
Birchbox does not teach a method for removing eye makeup wherein the makeup removal cloth comprises bamboo fabric. However, in the analogous art of instruments for 100% Super Heavy Organic Bamboo Fleece). Tiny Yellow Bungalow suggests that the bamboo/cotton pad may be used with cleanser or makeup remover in place of cotton rounds (see Pg. 3 – Multi-Use, Multi-Purpose). Therefore, given the general method of Birchbox and the teachings of Tiny Yellow Bungalow, it would have been obvious to one of ordinary skill in the pertinent art at the effective filing date of the claimed invention to substitute the cotton pad in the method taught by Birchbox with the bamboo/cotton makeup removal cloth disclosed by Tiny Yellow Bungalow because Tiny Yellow Bungalow suggests that the bamboo/cotton cloth may suitably be used for makeup removing. One of ordinary skill would have done so with the reasonable expectation of success in practicing the makeup removal method of Birchbox with the bamboo/cotton cloth of Tiny Yellow Bungalow. The simple substitution of one known element for another to obtain predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (B).
With respect to the property wherein the makeup removal cloth comprises an interlock knit, both Birchbox and Tiny Yellow Bungalow do not teach a method for removing eye makeup wherein the bamboo makeup removal cloth is an interlock knit. However, OrganicCottonPlus teaches that it was known in the textile art at the time of the claimed invention that interlock knit fabrics provide the tightest knit and therefore give the smoothest surface and the finest hand (see Pg. 4). OrganicCottonPlus also teaches that the front and back face of an interlock knit fabric look identical (see Pg. 4). Likewise, in the art of eyelash care, Winn teaches that satin or satin pillow cases are preferred for individuals with eyelash extensions because the tightly woven fabric minimizes friction and reduces snagging or twisting of eyelash extensions, thereby extending lash life (see Pg. 1). Although Winn’s teaching is directed to materials for protecting eyelashes while sleeping, the ordinarily skilled artisan would understand that the teaching related to the importance of a tight fabric structure and smooth hand applies to all applications in which a fabric is in contact with the eyelashes such as a method for removing eye makeup.


Regarding Claim 2, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn teaches the method for removing eye makeup according to Claim 1 above wherein the makeup removal cloth comprises cotton (see Tiny Yellow Bungalow Pg. 3 – Multi-Use, Multi-Purpose). 

Regarding Claim 8, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn teaches the method for removing eye makeup according to Claim 1 wherein the makeup removal cloth is an interlock knit. As discussed above with regards to the patentability of Claim 8 under 35 U.S.C. 112(b), the instant claim is interpreted herein as encompassing makeup removal cloth wherein the interlock weave structure is inherent to the interlock knit structure. Therefore, the method for removing eye makeup according to the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn is regarded to encompass the full scope of the instant claim.











Claims 3-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Birchbox ("You're Removing Your Eye Makeup All Wrong" at Birchbox.com) in view of Tiny Yellow Bungalow (Reusable Organic Cotton Facial Rounds – Offer for Sale at TinyYellowBungalow.com), OrganicCottonPlus (“Interlock” at OrganicCottonPlus.com) and Winn (“Benefits of Silk & Satin Linens for Eyelash Extensions) as applied to Claim 1 above, and further in view of Liu (CN 104178918 A). A machine translation of Liu provided with the Office Action and is referred to herein for citations. 
Regarding Claim 3, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn teaches the method according to Claim 1 above but the combination does not teach a method for removing makeup wherein the makeup removal cloth comprises spandex. In the analogous art of fabrics for sanitary applications (see [0005] and [0008]), Liu teaches a fabric comprising bamboo and cotton fibers that further comprises antibacterial spandex (see [0009] and [0011]). Liu suggests that antibacterial spandex fibers provide strong bactericidal ability against common bacteria such as Escherichia coli, Staphylococcus aureus, and Pseudomonas aeruginosa (see [0016]). One of ordinary skill in the art would have recognized the benefit of said antibacterial property in applications wherein the cloth is placed in contact with a user’s eye. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method for removing makeup taught by Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn by adding antibacterial spandex fibers to the bamboo/cotton makeup remover pad as suggested by Liu with the reasonable expectation of success in practicing the inventive makeup removal method of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn while improving bactericidal ability of the makeup removal cloth. 

Regarding Claims 4-5 and 18, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn teaches the method according to Claim 1 above but the Escherichia coli, Staphylococcus aureus, and Pseudomonas aeruginosa (see [0016]). One of ordinary skill in the art would have recognized the benefit of said antibacterial property in applications wherein the cloth is placed in contact with a user’s eye. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method for removing makeup taught by Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn by adding antibacterial spandex fibers to the bamboo/cotton makeup remover pad as suggested by Liu with the reasonable expectation of success in practicing the inventive makeup removal method of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn while improving bactericidal ability of the makeup removal cloth.
Liu also teaches that the antibacterial spandex fiber is preferably included in the fabric at a weight percentage of 20%-35% (see [0020]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the makeup removal cloth discussed above by adding, for example, 20 wt% antibacterial spandex fibers to the 70% bamboo / 30% cotton cloth in the method for removing makeup taught by Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn. Likewise, it would have been obvious to one of ordinary skill in the art to adjust the amounts of cotton and bamboo in the cloth when adding spandex to balance the properties of the final material for the desired effect (i.e. softness, environmentally-friendly, antibacterial) such as a modification in which addition of spandex decreased the relative composition of bamboo and cotton equally. The above modification would yield a makeup removal cloth with the following composition: 60% bamboo, 20% cotton, 20% spandex.

Concerning Claims 5, the prior art combination teaches a composition of 60% bamboo / 20% cotton / 20% spandex as discussed above which is construed to be “at least about 60% bamboo, at least about 30% cotton, and at least about 10% spandex”. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Birchbox ("You're Removing Your Eye Makeup All Wrong" at Birchbox.com) in view of Tiny Yellow Bungalow (Reusable Organic Cotton Facial Rounds – Offer for Sale at TinyYellowBungalow.com), OrganicCottonPlus (“Interlock” at OrganicCottonPlus.com) and Winn (“Benefits of Silk & Satin Linens for Eyelash Extensions) as applied to Claim 1 above, and further in view of King Towel (“Difference Between Yarn Size 21s/2, 32s/2, and 16s” at KingTowel.com). 
Regarding Claim 6, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn teaches the method according to Claim 1 above but the combination does not teach a method for makeup removal wherein the makeup removal cloth comprises a 32s yarn. However, in the analogous art of towels, King Towel teaches that 32s/2 yarn is one of the commonly used yarn weights for bath towels (see Pg. 2), producing a towel with fine loops (see Pg. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn by forming the makeup removal cloth using 32s/2 yarn in order to form the cloth using a commonly used yarn weight for forming fine loops in a towel as suggested by . 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Birchbox ("You're Removing Your Eye Makeup All Wrong" at Birchbox.com) in view of Tiny Yellow Bungalow (Reusable Organic Cotton Facial Rounds – Offer for Sale at TinyYellowBungalow.com), OrganicCottonPlus (“Interlock” at OrganicCottonPlus.com) and Winn (“Benefits of Silk & Satin Linens for Eyelash Extensions) as applied to Claim 1 above, and further in view of Revie (“Calculate Towel GSM from Weight per Dozen” at DirectTextileStore.com). 
Regarding Claim 7, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn teaches the method according to Claim 1 above. While the combination does not teach a method for makeup removal wherein the makeup removal cloth comprises a weight range of about 350 to 370 gsm, the makeup remover cloth weight is not considered to confer patentability to the claims. Revie teaches that it was known in the pertinent art at the effective filing date of the claimed invention that increasing fabric weight in grams per square meter (gsm) will increase absorbency and, correspondingly, drying time (see Pgs. 1-2). Therefore, the cloth absorbency is a variable that can be modified, among others, by varying the fabric weight. For that reason, the fabric weight would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without a showing of persuasive secondary considerations, the makeup removal cloth weight cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the fabric weight (in gsm) of the makeup removal cloth in the method of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn within the range disclosed by Revie (300-900 gsm) to obtain the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Birchbox ("You're Removing Your Eye Makeup All Wrong" at Birchbox.com) in view of Tiny Yellow Bungalow (Reusable Organic Cotton Facial Rounds – Offer for Sale at TinyYellowBungalow.com), OrganicCottonPlus (“Interlock” at OrganicCottonPlus.com) and Winn (“Benefits of Silk & Satin Linens for Eyelash Extensions) as applied to Claim 1 above, and further in view of Molly Maid (“Don’t Let Mascara Stains Ruin Your Towels” at MollyMaid.com). 
Regarding Claim 9, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn teaches the method for removing eye makeup according to Claim 1 above but the combination does not teach a method for removing eye makeup wherein the makeup removal cloth is black or brown. 
Tiny Yellow Bungalow teaches that the white cloths may stain when used to remove waterproof makeup (see Pg. 3). In the analogous art of makeup stains in towels, Molly Maid teaches that using towels of a darker variety such as black is a solution to prevent mascara stains on towels (see Pg. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn such that the makeup removal pad is black for the benefit of improved stain concealing. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Birchbox ("You're Removing Your Eye Makeup All Wrong" at Birchbox.com) in view of Tiny Yellow Bungalow (Reusable Organic Cotton Facial Rounds – Offer for Sale at TinyYellowBungalow.com), OrganicCottonPlus (“Interlock” at OrganicCottonPlus.com) and Winn (“Benefits of Silk & Satin Linens for Eyelash Extensions) as applied to Claim 1 above, and further in view of Mindfully Beautiful (“Important Factors than can Literally Make or Break your Lash Experience” at MindfullyBeautiful.com). 
Regarding Claim 10, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn teaches the method according to Claim 1 above but the combination does not teach a method for removing eye makeup wherein the user has eyelash extensions. However, in the analogous art of eyelash care and cleaning, Mindfully Beautiful teaches that washing eyelash extensions daily is crucial because lash extensions increase the surface area available for bacteria to build up around the eye and not washing can lead to irritation or infection (see Pg. 2 – Wash Your Face Daily). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method of removing eye makeup of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn such that the user has eyelash extensions because Mindfully Beautiful teaches that users with eyelash extensions must clean their lashes. One of ordinary skill in the art would appreciate that the method of removing makeup would be beneficial to wearers of eyelash extensions in cleaning their eyes, regardless of whether they are wearing makeup. 
Regarding the claimed property wherein the makeup removal cloth has a minimal amount or no snagging with the eyelash extensions such that the removal cloth generally does not remove the eyelash extensions, although Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, Winn, and Mindfully Beautiful does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art combination since the references teach an invention with substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. 







Claims 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Birchbox ("You're Removing Your Eye Makeup All Wrong" at Birchbox.com) in view of Tiny Yellow Bungalow (Reusable Organic Cotton Facial Rounds – Offer for Sale at TinyYellowBungalow.com), OrganicCottonPlus (“Interlock” at OrganicCottonPlus.com) and Winn (“Benefits of Silk & Satin Linens for Eyelash Extensions) as applied to Claim 1 above, and further in view of Mindfully Beautiful (“Important Factors than can Literally Make or Break your Lash Experience” at MindfullyBeautiful.com), Blissful (“Eyelash Extension After Care” at BlissfulBrowsAndLashes.com), and Show Car Guys (Black Fingertip Towels 100% Cotton – Offer for Sale at Amazon.com). 
Regarding Claim 11, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn teaches the method according to Claim 1 above but the combination does not teach a method for removing eye makeup wherein the user has eyelash extensions nor does it teach a method comprising a drying step. In the analogous art of eyelash care and cleaning, Mindfully Beautiful teaches that washing eyelash extensions daily is crucial because lash extensions increase the surface area available for bacteria to build up around the eye and not washing can lead to irritation or infection (see Pg. 2 – Wash Your Face Daily). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method of removing eye makeup of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, and Winn such that the user has eyelash extensions because Mindfully Beautiful teaches that users with eyelash extensions must clean their lashes. One of ordinary skill in the art would appreciate that the method of removing makeup would be beneficial to wearers of eyelash extensions in cleaning their eyes, regardless of whether they are wearing makeup. 

	The combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, Winn, Mindfully Beautiful, and Blissful above appears silent with respect to the construction of the towel. In the analogous art of drying towels, Show Car Guys teaches a cotton terry (knit) towel for drying hands that is durable and holds up wash after wash (see Pg. 1 – About this Item). It would have been obvious to one of ordinary skill in the art to modify the method for removing eye makeup of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, Winn, Mindfully Beautiful and Blissful using the Show Car Guys towel. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP § 2144.07.
The towel of Show Car Guys has a terry side and a velour side. In the event it is determined that these constructions do not constitute “a flat side and a rough side” it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the knit construction of the towel to render one side flat since, as discussed above with respect to Claim 1, that importance of a tight fabric structure and smooth hand applies to all applications in which a fabric is in contact with the eyelashes was known to the ordinarily skilled 
	
Regarding Claim 16, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, Winn, Mindfully Beautiful, Blissful, and Show Car Guys above teaches the method of Claim 11 above wherein the drying cloth comprises 100% cotton (see Show Car Guys Pg. 1 – About this Item). 

Regarding Claim 17, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, Winn, Mindfully Beautiful, Blissful, and Show Car Guys above teaches the method of Claim 11 above wherein the drying cloth is black (see Show Car Guys Pg. 1 – About this Item). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Birchbox ("You're Removing Your Eye Makeup All Wrong" at Birchbox.com) in view of Tiny Yellow Bungalow (Reusable Organic Cotton Facial Rounds – Offer for Sale at TinyYellowBungalow.com), OrganicCottonPlus (“Interlock” at OrganicCottonPlus.com) and Winn (“Benefits of Silk & Satin Linens for Eyelash Extensions), Mindfully Beautiful (“Important Factors than can Literally Make or Break your Lash Experience” at MindfullyBeautiful.com), Blissful (“Eyelash Extension After Care” at BlissfulBrowsAndLashes.com), and Show Car Guys (Black Fingertip Towels 100% Cotton – Offer for Sale at Amazon.com), as applied to Claim 11 above, and further in view of Harrington (“How to Sew a Hem on a Towel” at Hunker.com). 
Regarding Claim 12, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, Winn, Mindfully Beautiful, Blissful, and Show Car Guys above teaches the method of Claim 11 above but appears silent with respect to hem of the drying cloth and the 
With respect to the method step for separating eyelash extensions, Mindfully Beautiful teaches that it is important to brush lash extensions to keep them groomed because once they get twisted and tangled, they will start to pull out the natural lash causing potential pain and discomfort (see Pg. 2 – Brush Your Lashes Daily). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method for removing eye makeup of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, Winn, Mindfully Beautiful, Blissful, and Show Car Guys by adding a step in which eyelashes are groomed (i.e. de-twisted and detangled). Mindfully Beautiful appears silent with respect to the specific instrument used to brush the lashes. However, it would have been obvious to one of ordinary skill in the art of the claimed invention to try the detangling step in a manner substantially similar to a brushing motion such as an upward stroke from eyelash base to tip with a part of one of the instruments already involved in the method of the prior art such as rolled hem of the drying towel. The selection of the rolled hem of the drying towel would have been a choice from a finite number of components in the articles of the prior art combination that could be reasonably expected to detangle and separate the user’s eyelashes such and, thus, it would have been obvious to use any portion of the drying towel. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Birchbox ("You're Removing Your Eye Makeup All Wrong" at Birchbox.com) in view of Tiny Yellow Bungalow OrganicCottonPlus (“Interlock” at OrganicCottonPlus.com) and Winn (“Benefits of Silk & Satin Linens for Eyelash Extensions), Mindfully Beautiful (“Important Factors than can Literally Make or Break your Lash Experience” at MindfullyBeautiful.com), Blissful (“Eyelash Extension After Care” at BlissfulBrowsAndLashes.com), and Show Car Guys (Black Fingertip Towels 100% Cotton – Offer for Sale at Amazon.com), as applied to Claim 11 above, and further in view of Yamada et al. (JP 3195496 U), hereinafter “Yamada”. A machine translation of Yamada is provided with the Office Action and is referred to herein for citations. 
Regarding Claim 13, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, Winn, Mindfully Beautiful, Blissful, and Show Car Guys above teaches the method of Claim 11 above but appears silent with respect to the weight of the cotton yarn. However, in the analogous art of towels for hair, Yamada teaches a knit towel comprising 40/2 cotton yarn (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art to form the drying cloth in the method of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, Winn, Mindfully Beautiful, Blissful, and Show Car Guys with 40s/2 cotton yarn because Yamada teaches that such a size of cotton yarn is suitable in a knit towel for the human body. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP § 2144.07.
  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Birchbox ("You're Removing Your Eye Makeup All Wrong" at Birchbox.com) in view of Tiny Yellow Bungalow (Reusable Organic Cotton Facial Rounds – Offer for Sale at TinyYellowBungalow.com), OrganicCottonPlus (“Interlock” at OrganicCottonPlus.com) and Winn (“Benefits of Silk & Satin Linens for Eyelash Extensions), Mindfully Beautiful (“Important Factors than can Literally Make or Break your Lash Experience” at MindfullyBeautiful.com), Blissful (“Eyelash Extension After Care” at BlissfulBrowsAndLashes.com), and Show Car Guys (Black , as applied to Claim 11 above, and further in view of Revie (“Calculate Towel GSM from Weight per Dozen” at DirectTextileStore.com). 
 Regarding Claims 14-15, the combination of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, Winn, Mindfully Beautiful, Blissful, and Show Car Guys teaches the method according to Claim 11 above. While the combination does not teach a method for makeup removal wherein the drying cloth comprises a weight range of about 700 to 720 gsm (or 712 gsm), the drying cloth weight is not considered to confer patentability to the claims. Revie teaches that it was known in the pertinent art at the effective filing date of the claimed invention that increasing fabric weight in grams per square meter (gsm) will increase absorbency and, correspondingly, drying time (see Pgs. 1-2). Therefore, the cloth absorbency is a variable that can be modified, among others, by varying the fabric weight. For that reason, the fabric weight would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without a showing of persuasive secondary considerations, the drying cloth weight cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the fabric weight (in gsm) of the drying cloth in the method of Birchbox, Tiny Yellow Bungalow, OrganicCottonPlus, Winn, Mindfully Beautiful, Blissful, and Show Car Guys within the range disclosed by Revie (300-900 gsm) to obtain the desired absorbency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789